DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/US16/40279 filed 06/30/2016 has been received and acknowledged. The examiner also acknowledges the provisional application 62/186,430 filed 06/30/2015. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 9-14, 16-19, and 32 under 35 U.S.C. § 103 over Durandet (U.S. Patent No. 8,234,770) in view of Yamazaki (U.S. 2004/0222201) and Teague (U.S. 2015/0147111) have been fully considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Citation of Relevant Prior Art
U.S. 2016/0138992, Oct 21, 2015, Durrant et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Durandet (U.S. Patent No. 8,234,770, previously cited) view of Camm (U.S. 2008/0273867) and Teague (U.S. 2015/0147111, cited by applicant, previously cited). 

Regarding Claim 9, Durandet teaches a method for conditioning a member using self-piercing rivets (abstract). Durandet teaches laser conditioning selective portions of a member and penetrating a fastening member at least partially through the laser conditioned selective portions so as to fasten the member to at least one additional member (column 2, line 36 through column 3, line 7). 
However, Durandet is silent to performing this method on vehicle body members. Furthermore, while Durandet teaches “the size, shape, and energy distribution of the portion enhanced in formability using the laser can be varied and hence optimized by varying one or more of the laser power, the laser spot size, the laser pulse length or frequency”, Durandet is silent to measuring laser conditioning data of selective portions, the laser conditioning data of the selective portions of the member comprising temperature data of the material of the member being laser conditioned. Further, Durandet does not teach modifying an ongoing laser conditioning operation of the selective portions if the laser conditioning data of the selective portions is outside a threshold. 
Camm teaches an irradiance pulse heat-treating method and apparatus (abstract). Camm teaches measuring laser conditioning data of selective portions of a workpiece, the laser conditioning data of the selective portions of the member comprising temperature data of the material of the member being laser conditioned, and modifying an ongoing laser conditioning operation of the selective portions if the laser conditioning data of the selective portions is outside a threshold (Figure 9; paragraphs [0012], [0154], and [0157]). Camm teaches this feature, in part, produces improved products produced via high-temperature processing (paragraph [0008]). 
 However, Camm is silent to performing this technique upon vehicle body members to form a vehicle body assembly. 
Teague teaches a vehicle body member that has been joined from two independent parts (abstract). 
Thus, the examiner points out that if one uses the methods and concepts of Teague relating to the joining of independent vehicle parts with the combination of Durandet in view of Camm, one would appreciate that process and structure of Durandet as modified is indistinguishable from that of the claimed invention. To elaborate, Durandet teaches the concept and related claimed features of laser conditioning selected portions of a member that is to be joined to another member, Camm teaches the concept of using temperature data of a laser conditioned area to modify an ongoing operation, and Teague teaches the concept of joining vehicle body members from independent parts to form a vehicle body assembly. Therefore, it would necessarily flow that a method for conditioning a vehicle body member comprising steps of laser conditioning selective portions of a vehicle body member and penetrating fastening members through these portions so as to fasten the vehicle body member to an additional vehicle body member and further that measuring this conditioning operation to derive laser conditioning data and using this measurement data to modify ongoing operations should the data indicate conditioning that is outside of a threshold would necessarily flow from the combination of Durandet, Teague, and Camm. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durandet with the concepts of Camm and Teague with the motivation of performing laser conditioning upon vehicle body members while accounting for the influence of temperature in an improved manner. 
Regarding Claim 10, Durandet teaches the fastening member being a self-piercing rivet (column 4, lines 57-59). 
Regarding Claim 11 and Claim 12, Durandet teaches one member as being a high-strength steel and at least an additional member as being a sheet aluminum material, of which is considered to read upon the a high pressure die cast aluminum required by claim 12 (column 8, lines 29-33). 
Regarding Claim 13, Durandet is relied upon for the reasons given above in addressing claim 9. However, Durandet is silent to performing the method on vehicle body members being  formed from a hot stamping or casting procedure. 
Teague teaches a vehicle body member that has been joined from two independent parts (abstract). Teague teaches the vehicle body member being formed from a hot stamping procedure (Figure 1; paragraph [0012]). 
Thus, the examiner points out that if one uses the vehicle body member of Teague with the invention of Durandet in view of Camm, one would appreciate that process and structure of Durandet as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a method for conditioning a vehicle body member being formed from a hot stamping procedure comprising laser conditioning and fastening selective portions would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 14, Durandet is relied upon for the reasons given above in addressing claim 9. However, Durandet is silent to performing the method on vehicle body members being  formed from a sheet material. 
Teague teaches a vehicle body member that has been joined from two independent parts (abstract). Teague teaches the vehicle body member being formed from a sheet material (Figure 1; paragraph [0014]). 
Thus, the examiner points out that if one uses the concepts of Teague relating to vehicle body members being formed of sheet steels with the invention of Durandet in view of Camm, one would appreciate that process and structure of Durandet as modified is indistinguishable from that of the claimed invention. To elaborate, Durandet teaches the concept and related claimed features of laser conditioning selected portions of a member that is to be joined to another member, Camm teaches the concept of using temperature data of a laser conditioned area to modify an ongoing operation, and Teague teaches the concept of joining vehicle body members from independent parts to form a vehicle body assembly. Therefore, it would necessarily flow that a method for conditioning a vehicle body member, the member being formed from a sheet material, comprising steps of laser conditioning selective portions of a vehicle body member and penetrating fastening members through these portions so as to fasten the vehicle body member to an additional vehicle body member and further that measuring this conditioning operation to derive laser conditioning data and using this measurement data to modify ongoing operations should the data indicate conditioning that is outside of a threshold would necessarily flow from the combination of Durandet, Teague, and Camm. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 16, Durandet teaches the laser conditioning being configured to increase elongation of the material in the selective portions of the member (column 2, lines 41-45). 
Regarding Claim 17, Durandet teaches the laser conditioning being configured to change a material property of selective portions of the vehicle body member from a first material property value to a second material property value (column 2, lines 41-45). 
Regarding Claim 18, Durandet teaches the material properties being, for example, ductility (column 2, lines 41-45).
Regarding Claim 19, Durandet teaches the laser conditioning including irradiating a laser beam from a large area laser onto the selective portions of a member (column 6, lines 27-29). 

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Durandet (U.S. Patent No. 8,234,770, previously cited) view of Camm (U.S. 2008/0273867) and Teague (U.S. 2015/0147111, cited by applicant, previously cited) as applied to claim 9, and further in view of Schafers (U.S. 2011/0006559, previously cited). 

Regarding Claim 15, Durandet in view of Camm and Teague are relied upon for the reasons given above in addressing claim 9. However, none of the reference explicitly teaches laser conditioning selective portions that are disposed upon fastening flanges of a vehicle body member.
Schafers teaches a method of making a body for a motor vehicle, and a body of a motor vehicle (abstract). Schafers teaches fastening flanges that are secured using rivets (paragraph [0018]). 
Thus, the examiner points out that if one uses the fastening concepts of Schafers with the combination of Durandet in view of Camm and Teague, one would appreciate that process and structure of Durandet as modified is indistinguishable from that of the claimed invention. To elaborate, Durandet teaches the concept and related claimed features of laser conditioning selected portions of a member that is to be joined to another member, Camm teaches the concept of using temperature data of a laser conditioned area to modify an ongoing operation, Teague teaches the concept of joining vehicle body members from independent parts to form a vehicle body assembly, and further that Schafers teaches that these independent parts forming vehicle body assemblies can be secured using fastening flanges using rivets. Therefore, it would necessarily flow that laser conditioning selective portions that are disposed upon fastening flanges of a vehicle body member that are then intended to be fastened using self-piercing rivets would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Durandet (U.S. Patent No. 8,234,770, previously cited) view of Camm (U.S. 2008/0273867), Teague (U.S. 2015/0147111, cited by applicant, previously cited), and Schafers (U.S. 2011/0006559, previously cited) as applied to claim 15, and further in view of Kirkemo (Kirkemo, Finn. “Design of Compact Flange Joints.” Analysis of Bolted Joints, 2002, previously cited). 

Regarding Claim 29, and Claim 30, with respect to the limitations reciting the selective portions being disposed on the fastening flanges of the vehicle body member and including “one or more separate and adjacently disposed fastening flange portions” recited within claim 29, and “a single elongated fastening flange portion” recited within claim 30, both embodiments best exemplified by instant Figures 3B, and 4B respectively - Durandet does not teach these limitations. Furthermore, the examiner points out that while Schafers is relied upon to teach fastening flanges that are secured using rivets (paragraph [0018]), Schafers does not teach flange designs that include one or more separate and adjacently disposed fastening flange portion, or a single elongated flange portion. 
Kirkemo teaches a study of compact flange joint design (abstract). With respect to the above mentioned limitations, Kirkemo teaches:

“The overall goal by design, material selections, manufacture, testing, assembly, safety systems, and maintenance is to keep the failure probability for a flanged joint below an acceptable level in service” (page 3, column 1, Safety and failure modes)
and
“The design factor(s) accounts for the integrated uncertainty and possible bias in load effects and resistance” (page 3, column 1, Safety and failure modes)

Thus, it appears that one skilled in the art would naturally arrive to these flange designs and would be motivated to do so based on keeping failure probability low and integrated uncertainty and possible bias in the load and resistance effects that would occur during use. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durandet in view of Camm, Teague, and Schafers with the concepts of Kirkemo with the motivation of minimizing flange failure. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Durandet (U.S. Patent No. 8,234,770, previously cited) view of Camm (U.S. 2008/0273867), Teague (U.S. 2015/0147111, cited by applicant, previously cited), and Schafers (U.S. 2011/0006559, previously cited) as applied to claim 9 above, and further in view of Babu (U.S. 2010/0121472, previously cited). 

Regarding Claim 31, Durandet in view of Camm, Teague, and Schafers are relied upon for the reasons given above in addressing claim 9. However, none of the references teach the laser conditioning data including structural data of the material being laser conditioned. 
Babu teaches a remote high-performance computing material joining and material forming system (abstract). Babu teaches the inclusion of structural data of a material being laser conditioned (paragraph [0058]). Babu teaches including material data within a laser conditioning process allows for automatically generated finite element analysis models to be generated from the data and enables the novice by requiring only user specified conditioning inputs (paragraph [0059]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durandet in view of Camm, Teague, and Schafers with the concepts of Babu with the motivation of enabling novice users via finite element analysis modelling generated by user specified data. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Durandet (U.S. Patent No. 8,234,770, previously cited) view of Camm (U.S. 2008/0273867) and Teague (U.S. 2015/0147111, cited by applicant, previously cited) as applied to claim 9 above, and further in view of Daniel (U.S. 2014/0263225). 

Regarding Claim 32, Durandet in view of Camm and Teague are relied upon for the reasons given above in addressing claim 9. However, none of the references teach the measuring laser conditioning data of the selective portions of a vehicle body member comprising imaging a rear or back side of the material of the selective portions of the vehicle body member that are being conditioned. 
Daniel teaches a system and method for creating or modifying a welding sequence (abstract). Daniel teaches measuring conditioning data of selective portions of a member comprising imaging a rear or back side of the material of the selective portions of the member being conditioned (paragraphs [0069], and [0070]). Daniel teaches this feature, in part, automates actions that would otherwise require manual intervention (paragraphs [0029]-[0033]). However, Daniel is silent to performing this technique upon vehicle body members. 
Teague teaches a vehicle body member that has been joined from two independent parts (abstract). 
Thus, the examiner points out that if one uses the vehicle body member joining concepts of Teague with the invention of Durandet in view of Camm and Daniel, one would appreciate that process and structure of Durandet as modified is indistinguishable from that of the claimed invention. To elaborate, the examiner points out that Durandet teaches the concept and related claimed features of laser conditioning selected portions of a member that is to be joined to another member, Camm teaches the concept of using temperature data of a laser conditioned area to modify an ongoing conditioning operation, Daniel teaches the concept of using imaging of a rear or back side of a material that is being laser conditioned to provide laser conditioning data; and further that Teague teaches the concept of joining vehicle body members from independent parts to form a vehicle body assembly. Thus, it would necessarily flow that a method for conditioning a vehicle body member comprising laser conditioning data of which includes imaging a rear or back side of a material of the vehicle body member would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durandet in view of Teague and Camm with the concepts of Daniel with the motivation of automating a process that would otherwise require manual intervention. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Durandet (U.S. Patent No. 8,234,770, previously cited) view of Camm (U.S. 2008/0273867) and Teague (U.S. 2015/0147111, cited by applicant, previously cited) as applied to claim 9 above, and further in view of Veeramani (U.S. 2014/0197145). 

Regarding Claim 32, Durandet in view of Camm and Teague are relied upon for the reasons given above in addressing claim 9. However, none of the references teach the measuring laser conditioning data of the selective portions of a vehicle body member comprising imaging a rear or back side of the material of the selective portions of the vehicle body member that are being conditioned. 
Veeramani teaches methods of forming parts using laser machining (abstract). Veeramani teaches measuring conditioning data of selective portions of a member comprising imaging a rear or back side of the material of the selective portions of the member being conditioned (paragraph [0267]). Veeramani teaches this feature allows for a variation in conditioning geometric forms such as L-shapes, cross-shapes, and the like (paragraph [0267]). However, Veeramani is silent to performing this technique upon vehicle body members.
Teague teaches a vehicle body member that has been joined from two independent parts (abstract). 
Thus, the examiner points out that if one uses the vehicle body member joining concepts of Teague with the invention of Durandet in view of Camm and Veeramani, one would appreciate that process and structure of Durandet as modified is indistinguishable from that of the claimed invention. To elaborate, the examiner points out that Durandet teaches the concept and related claimed features of laser conditioning selected portions of a member that is to be joined to another member, Camm teaches the concept of using temperature data of a laser conditioned area to modify an ongoing conditioning operation, Veeramani teaches the concept of using imaging of a rear or back side of a material that is being laser conditioned to provide laser conditioning data; and further that Teague teaches the concept of joining vehicle body members from independent parts to form a vehicle body assembly. Thus, it would necessarily flow that a method for conditioning a vehicle body member comprising laser conditioning data of which includes imaging a rear or back side of a material of the vehicle body member would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durandet in view of Teague and Camm with the concepts of Veeramani with the motivation of allowing for a wider array of conditioning options. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Durandet (U.S. Patent No. 8,234,770, previously cited) view of Camm (U.S. 2008/0273867) and Teague (U.S. 2015/0147111, cited by applicant, previously cited) as applied to claim 9 above, and further in view of Okada (U.S. 2014/0106545). 

Regarding Claim 32, Durandet in view of Camm and Teague are relied upon for the reasons given above in addressing claim 9. However, none of the references teach the measuring laser conditioning data of the selective portions of a vehicle body member comprising imaging a rear or back side of the material of the selective portions of the vehicle body member that are being conditioned. 
Okada teaches a method for laser processing a workpiece (abstract). Okada teaches measuring conditioning data of selective portions of a member comprising imaging a rear or back side of the material of the selective portions of the member being conditioned (paragraph [0007]). Okada teaches this feature allows for the detection of a positional deviated of the conditioning and allows for correction (paragraph [0007]). However, Okada is silent to performing this technique upon vehicle body members.
Teague teaches a vehicle body member that has been joined from two independent parts (abstract). 
Thus, the examiner points out that if one uses the vehicle body member joining concepts of Teague with the invention of Durandet in view of Camm and Okada, one would appreciate that process and structure of Durandet as modified is indistinguishable from that of the claimed invention. To elaborate, the examiner points out that Durandet teaches the concept and related claimed features of laser conditioning selected portions of a member that is to be joined to another member, Camm teaches the concept of using temperature data of a laser conditioned area to modify an ongoing conditioning operation, Okada teaches the concept of using imaging of a rear or back side of a material that is being laser conditioned to provide laser conditioning data; and further that Teague teaches the concept of joining vehicle body members from independent parts to form a vehicle body assembly. Thus, it would necessarily flow that a method for conditioning a vehicle body member comprising laser conditioning data of which includes imaging a rear or back side of a material of the vehicle body member would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durandet in view of Teague and Camm with the concepts of Okada with the motivation of allowing for immediate process deviation and correction. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735